103 F.3d 130
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RAMCO SPECIALTIES, INC., Plaintiff-Appellant,v.Erich PANSEGRAU, d.b.a. Tri-State Tool & Die;  Jack Barney,d.b.a. J. Barney & Assoc., Defendants-Appellees.
No. 95-4106.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1996.

1
Before:  NORRIS and SILER, Circuit Judges;  EDMUNDS, District Judge.*

MEMORANDUM OPINION
PER CURIAM

2
Plaintiff, Rameo Specialties, Inc., appeals from the judgment rendered by the district court in favor of defendants Erich Pansegrau, d.b.a. Tri-State Tool & Die, and Jack Barney, d.b.a. J. Barney & Assoc., following a trial to the court.


3
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court's findings of fact were clearly erroneous, or that it incorrectly applied the law in granting judgment to defendants.


4
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.


5
Accordingly, the judgment of the district court is affirmed upon the reasoning utilized by the district court in its Memorandum Opinion filed on September 12, 1995.



*
 The Honorable Nancy G. Edmunds, United States District Judge for the Eastern District of Michigan, sitting by designation